[Cite as Allenick v. Ohio Dept. of Natural Resources, 2010-Ohio-2031.]

                                      Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




ROBERT ALLENICK

       Plaintiff

       v.

OHIO DEPARTMENT OF NATURAL RESOURCES

       Defendant

        Case No. 2009-08314-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       On July 24, 2008, a boat owned by plaintiff, Robert Allenick, was
damaged when the watercraft struck a submerged unmarked dredge hose in the
channel of Geneva State Park Marina. Plaintiff pointed out the dredge hose was part of
a dredge owned by defendant, Department of Natural Resources (DNR). Plaintiff filed
this complaint against DNR seeking to recover $896.68, his insurance deductible for
boat repair. The filing fee was paid. This claim represents a second filing by plaintiff for
additional discovered damage to his boat resulting from the July 24, 2008 incident.
        {¶ 2} 2)       Defendant filed an investigation report acknowledging plaintiff stated
a claim under Chapter 2743 of the Ohio Revised Code. Defendant agreed plaintiff
suffered property damage in the amount of $896.68 and filing fee costs in the amount of
$25.00.
                                       CONCLUSIONS OF LAW
        {¶ 3} 1)       Negligence on the part of defendant has been shown. Slane v. Ohio
Dept. of Natural Resources, Ct. of Cl. No. 2006-04288-AD, 2006-Ohio-7297; Fisher v .
Geneva State Park Marina, Ct. of Cl. No. 2008-09538-AD, 2008-Ohio-7135; Chuck v.
Ohio Dept. of Natural Resources, Ct. of Cl. No. 2008-09317-AD, 2009-Ohio-4266;
Allenick v. Ohio Dept. of Natural Resources, Ct. of Cl. No. 2008-10633, 2009-Ohio-
1989.
        {¶ 4} 2)    Plaintiff has suffered damages in the amount of $896.68, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




ROBERT ALLENICK

        Plaintiff

        v.

OHIO DEPARTMENT OF NATURAL RESOURCES

        Defendant

        Case No. 2009-08314-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION




        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $921.68, which includes the filing fee. Court costs are
assessed against defendant.




                                       DANIEL R. BORCHERT
                                       Deputy Clerk

Entry cc:

Robert Allenick                        Charles G. Rowan
25128 Cardington Drive                 Department of Natural Resources
Beachwood, Ohio 44122                  2045 Morse Road, D-3
                                       Columbus, Ohio 43229-6693
RDK/laa
1/13
Filed 1/22/10
Sent to S.C. reporter 5/7/10